In a proceeding to declare invalid a certificate of nomination purporting to designate appellants Cavalieri, Malandrino and Timmings as candidates of the Conservative Party for Village Trustee of the Village of North Tarry-town in the general village election to be held on March 21, 1978, the appeal is from a judgment of the Supreme Court, Westchester County, dated March 7, 1978, which, inter alia, granted the application and declared the certificate of nomination invalid on the ground that notice of the Conservative Party caucus for the Village of North Tarrytown had not been published as required by the Election Law. Judgment affirmed. No opinion. Hopkins, J. P., Martuscello, Latham and Damiani, JJ., concur.